IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                    No. 82832
GUARDIANSHIP OF THE PERSON
AND ESTATE OF HAYWOOD HOLZER,
PROTECTED PERSON.

HUMBOLDT COUNTY DISTRICT
                                                           FILED
ATTORNEY, AS PUBLIC GUARDIAN,                               APR 2 9 2022
                  Appellant,
                                                           EUZABETH A. BROWN
             vs.
HAYWOOD HOLZER,                                          ctlRXDSU
                                                        eY      rRa    RICM
                                                                    CLEI
                                                                 lY"LWr    tr
                  Res ondent.

                      ORDER DISMISSING APPEAL

            This is an appeal from an order adopting and affirming a court
master's recommendation with regard to sealing an exhibit, denying a trial
de novo on the sealing of the exhibit, and rejecting appellant's objection to
being directed to open a bank account for respondent, a protected person.
Sixth Judicial District Court, Humboldt County; Michael Montero, Judge.
            Because it appeared both that the order appealed from was not
substantively appealable and that a timely motion to alter or amend the
order remained pending in the district court, this court directed appellant
to show cause why this appeal should not be dismissed for lack of
jurisdiction. Appellant has responded and respondent has filed a reply.
Appellant explains that the order appealed from addresses an audit ordered
by the district court to be conducted by the Nevada State Guardianship
Compliance Office of respondent's assets and personal financial
circumstances. Appellant objected to alleged inaccuracies in the audit and
sought a trial de novo on the district court's affirmance of those
inaccuracies. But nothing in the district court's order finally resolves the



                                                                     A? - /3-70q
                  original petition for the appointment of a guardian or alters the rights and
                  obligations of the parties arising from the appointment of a guardian.
                  Accordingly, it appears appellant's remedy is through a petition for
                  extraordinary relief.
                              Appellant further concedes that the motion to alter or amend,
                  filed pursuant to NRCP 52(b), remains pending in the district court. A
                  timely tolling motion terminates the 30-day appeal period, and a notice of
                  appeal is of no effect if it is filed after such a tolling motion is filed, and
                  before the district court enters a written order finally resolving the motion.
                  See NRAP 4(a)(4). Accordingly, the notice of appeal was prematurely filed,
                  and this court
                              ORDERS this appeal DISMISSED.




                                                                                        J.
                                                      Silver


                                                                                    9   J.
                                                      Cadish




                  cc:   Hon. Michael Montero, Disirict Judge
                        Carolyn Worrell, Settlement Judge
                        Humboldt County District Attorney
                        Miller Law, Inc.
                        Humboldt County Clerk
SUPREME COURT
     OF
   NEVADA


  194/A   44035
                                                        2